DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 05/16/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 1, Kondo was the closest prior art of record, Kondo discloses a wireless power transmission device wherein heat dissipating efficiency is improved without causing size increase of a structure.  In a wireless power transmission device, a case body for a primary side recharging table, and a case body  for a secondary side terminal are mounted, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed wireless charging device comprising: a first housing, which comprises a first surface facing a first direction and a second surface facing a second direction opposite to the first direction, and includes at least one hole; a second housing arranged along the second direction on the second surface of the first housing; a coil unit arranged between the first housing and the second housing, and configured to transmit power to an external device; a shielding member arranged adjacent to the coil unit, and comprising at least one a plurality of holes; and a fan arranged adjacent to the coil unit and configured to rotate, wherein a portion of the plurality of holes is superimposed over the coil unit, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2-20, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 05/16/2022 regarding claims 1-20 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Park (US 9,979,241 B2) discloses an electronic device for sharing electric power in wireless charging in which at a first electronic device, wireless power with a second electronic device is provided. The method includes performing connection with the second electronic device; obtaining power-related information of the second electronic device; determining a power state of the second electronic device based on the power-related information of the second electronic device; determining an amount of electric power to be transmitted to the second electronic device based on the power state of the second electronic device; and transmitting the electric power of the determined amount to the second electronic device, however does not discloses the particular structure arrangement for the claimed invention.
	David (US 2011/0018679 A1) discloses an exemplary charging device includes a processor and charging current for coupling to a battery. In an exemplary embodiment, the processor defines charging profiles for charging the battery at different charge rates. A profile can be selected based on a determinable time event and may be modified based on a charging history. Adjustable charging power is supplied to the battery at a power level, a charging duration, or a combination thereof based on the selected profile, however does not discloses the particular structure arrangement for the claimed invention.
	Li (US 2010/0253281 A1) discloses the charger that has a database storing a set of attributes such as static/dynamic attributes, associated with respective chargeable electronic devices, where the chargeable electronic devices are positioned within respective charging regions. A scheduling unit determines a charging schedule based on one of the attributes associated with the respective chargeable device. A transmitter conveys power to the chargeable electronic device in accordance with the charging schedule.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836